Exhibit 99.2 QUICKSILVER RESOURCES INC. INTRODUCTION TO THE UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS On October 1, 2010 we disposed of our interests in Quicksilver Gas Services LP ("KGS") to Crestwood Holdings LLC, formerly known as First Reserve Crestwood Holdings LLC, including of 100% of the general partner units, with incentive distribution rights, all of our common and subordinated units in KGS and the subordinated note due from KGS.In exchange, we received $701 million in cash at closing and expect to receive up to $72 million in future earn-out payments.The transaction, which we call the “Crestwood Transaction,” resulted in the elimination of approximately $227 million of consolidated debt associated with KGS from our balance sheet as of June 30, 2010.The proceeds are expected to be used to repay outstanding borrowings on our Senior Secured Credit Facility and to pay federal income taxes associated with the disposition. The following unaudited pro forma condensed consolidated financial statements and explanatory notes present how our financial statements may have appeared had the Crestwood Transaction occurred on June 30, 2010 (with respect to the balance sheet information) or on January 1, 2007 (with respect to the statements of operations information). The unaudited pro forma condensed consolidated financial statements have been derived and should be read together with our historical consolidated financial statements and related notes included in our 2009 Annual Report on Form 10-K and our Quarterly Report on Form 10-Q for the quarter ended June 30, 2010. The unaudited pro forma condensed consolidated financial statements are presented for illustrative purposes only and do not purport to represent what our results of operations or financial position would actually have been had the Crestwood Transaction occurred on the dates noted above, or to project our results of operations or financial position for any future periods.The pro forma adjustments are based on available information and certain assumptions that we believe are reasonable.The pro forma adjustments are directly attributable to the Crestwood Transaction and are expected to have a continuing impact on our results of operations.We believe we have made all adjustments necessary to fairly present the unaudited pro forma financial information. QUICKSILVER RESOURCES INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET AS OF JUNE 30, 2010 As Historically Crestwood Transaction Presented Adjustments Pro Forma (In thousands, except for share data) ASSETS Current assets Cash and cash equivalents $ $ (a) $ Accounts receivable - net of allowance for doubtful accounts ) (b) Derivative assets at fair value - Other current assets ) (b) Total current assets Investment in BBEP - Property, plant and equipment Oil and gas properties, full cost method (including unevaluated costs of $375,100 and $458,037, respectively) - Other property and equipment ) (b) Property, plant and equipment - net ) Derivative assets at fair value - Deferred income taxes ) (b) Other assets ) (b) $ $ ) $ LIABILITIES AND EQUITY Current liabilities Accounts payable $ $ ) (b) $ Accrued liabilities ) (b) Income taxes payable - (c) Deferred income taxes - Total current liabilities Long-term debt ) (d) Asset retirement obligations ) (b) Other liabilities - Deferred income taxes ) (b) Commitments and contingencies Equity Preferred stock, par value $0.01, 10,000,000 shares authorized, none outstanding - - - Common stock, $0.01 par value, 400,000,000 shares authorized; 175,496,888 and 174,469,836 shares issued, respectively - Paid in capital in excess of par value - Treasury stock of 5,025,337 and 4,704,448 shares, respectively ) - ) Accumulated other comprehensive income - Retained (deficit) earnings ) (e) Quicksilver stockholders' equity Noncontrolling interests ) (f) - Total equity $ $ ) $ See accompanying notes to unaudited pro forma condensed consolidated financial statements. QUICKSILVER RESOURCES INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2010 As Historically Crestwood Transaction Presented Adjustments Pro Forma (In thousands, except per share amounts) Revenue Natural gas, NGL and crude oil $ $
